Citation Nr: 0532260
Decision Date: 11/30/05	Archive Date: 03/02/06

Citation Nr: 0532260	
Decision Date: 11/30/05    Archive Date: 12/07/05	

DOCKET NO.  04-31 780	)	DATE NOV 30 2005
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
December 1950 rating decision which reduced the rating for 
frozen feet with bilateral peripheral vascular disease from 
30 to 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney


ATTORNEY FOR THE BOARD

Milo H. Hawley, Senior Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) 
based on a motion for reconsideration of a December 2004 
Board decision.  

The veteran had active service from April 1943 to December 
1945.  

A December 2004 Board decision found that there was no CUE in 
the December 1950 rating decision which reduced the rating 
for frozen feet with bilateral peripheral vascular disease 
from 30 to 10 percent disabling.  

In April 2005 the veteran filed a motion for reconsideration 
by the Board of its December 2004 decision.  See 38 C.F.R. § 
20.1101 (2005).  In July 2005, a Board Deputy Vice Chairman 
granted the motion, ordering reconsideration of the Board's 
December 2004 decision by an expanded panel of the Board as 
provided by 38 U.S.C.A. § 7103(b).  The undersigned have been 
designated as the reconsideration panel.  


FINDING OF FACT

The correct facts, as they were known at the time of the 
December 1950 rating decision, were before the adjudicator at 
the time of the rating decision, and the statutory and 
regulatory provisions extant at the time of the December 1950 
rating decision were correctly applied in concluding that a 
preponderance of the evidence supported the reduction of the 
disability rating for frozen feet with bilateral peripheral 
vascular disease from 30 to 10 percent disabling; the 
December 1950 rating decision did not contain factual or 
legal errors of such magnitude, individually or cumulatively, 
that a different outcome would have to be reached in their 
absence.  




CONCLUSION OF LAW

Clear and unmistakable error is not shown in the December 
1950 rating decision that reduced the veteran's rating for 
frozen feet with bilateral peripheral vascular disease from 
30 to 10 percent disabling.  38 C.F.R. § 3.105 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The United States Court of Appeals for Veterans Claims has 
held that the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), is inapplicable to 
claims of CUE in either an RO decision or a Board decision.  
See Parker v. Principi, 15 Vet. App. 407, 412 (2002) (holding 
VCAA inapplicable to claims that RO decision contained CUE); 
Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en 
banc) (holding that CUE motion is not claim for benefits and 
that VCAA definition of claimant cannot encompass person 
seeking revision of final decision based on CUE).  

A December 1943 service medical record reflects that the 
veteran had acute, moderately severe frostbite of the toes of 
both feet.  Examination revealed slight tenderness of the 
toes with no discoloration or swelling.  

An April 1946 RO decision granted service connection for 
frozen feet, noting that they were not shown at discharge, 
and assigned a noncompensable evaluation.  

A September 1946 private medical report indicates that the 
veteran's feet would fall asleep while he was standing.  
Examination indicated that the feet appeared slightly blue 
and felt abnormally cool.  The dorsalis pedis arteries were 
"impaired in fullness (sic) of heat."  

The reports of December 1946 (VA) examinations reflect that 
the veteran complained that his feet would hurt when standing 
for any length of time.  He indicated that his feet only fell 
asleep when he was standing.  Examination revealed no 
neurological abnormalities and no abnormalities of color.  
Circulation was normal.  The dorsa of the toes and soles of 
the feet presented a slight erythema without dermatitis 
except for slight maceration and scaling in the webs of the 
toes.  The feet felt cool and clammy with visible sweat 
droplets seen on the dorsa of the toes and soles of the feet.  
The impression was hyperhidrosis of the feet.  

A February 1946 RO decision granted a 30 percent evaluation 
for frozen feet, effective December 22, 1945.  

A June 1948 private medical report indicates that the veteran 
complained of painful feet, particularly upon use.  On 
examination there was purple discoloration of the feet and 
dorsalis pedis and posterior tibial vessels, bilaterally, 
were abnormally full and bounding.  There was defective 
filling and emptying time of the vessels of the feet.  The 
diagnoses included peripheral vascular disease of the lower 
extremities that was moderate.  

The report of a June 1948 VA examination reflects that the 
veteran reported that his feet felt like they were going to 
sleep when he was standing.  He indicated that they were okay 
when he was walking or sitting.  There were no clinical 
findings related to the veteran's service-connected frozen 
feet.  The diagnoses included moderate peripheral vascular 
disease of the lower extremities.  

The report of a November 1950 VA examination reflects that 
the veteran reported that he could not stand on his feet for 
a long time and that he had no circulation in his feet.  The 
examiner noted that the veteran had frozen his feet twice 
during active service.  The examiner indicated that the feet 
were normal to physical examination.  Dorsal pedic pulse was 
normal, bilaterally.  There was some scaling noted on the 
plantar surface.  It was noted that the veteran stated that 
his feet were cold and ached after exercise and standing.  
The diagnoses included residuals of frozen feet.  

A December 1950 RO decision reflects that the November 1950 
VA examination showed mild residuals of the veteran's 
service-connected frozen feet.  It was noted that the dorsal 
pedic pulses were normal and that there was no discoloration, 
but that there continued to be scaling on the plantar 
surfaces.  By official letter, dated in December 1950, the RO 
informed the veteran of a proposed reduction in the 
evaluation assigned for his service-connected frozen feet.  
He was informed that this would result in a reduction of his 
combined disability rating effective March 1, 1951.  The 
letter, dated December 15, 1950, informed him that he had 
until February 13, 1951, to submit any evidence showing why 
his compensation should not be reduced.  He was also advised 
that he had one year from the date of the letter to appeal 
the determination.  The veteran did not respond to the letter 
or submit any additional evidence of objection to the 
proposed reduction.  The 30 percent remained in effect until 
March 1, 1951, which was more than 60 days from the date of 
the December 1950 notice of reduction.  

The law and regulations in effect at the time of the December 
1950 rating action provided that where a reduction of an 
award for a service-connected disability was considered 
warranted by an improvement in the disorder, the RO was to 
prepare an appropriate rating extending the evaluation in 
effect for 60 days from the date of the rating, followed by 
the reduced evaluation.  The reduction or discontinuance of 
the award was to become effective on the last day of the 
month of the approval of the award.  Due to the time 
limitation, the veteran was to be promptly notified in 
writing of the proposed reduction.  If the veteran submitted 
additional evidence, the reduction was to be reconsidered and 
confirmed, modified or canceled as required.  See R and PR 
§ 1009(e), effective August 5, 1946.  

The RO satisfied these procedural requirements in December 
1950 by accomplishing the December 1950 rating decision and 
by sending the December 15, 1950, letter.  The veteran did 
not submit any additional evidence or objection to the 
proposed reduction and the reduction did not occur until 
after more than 60 days following the notice had elapsed.  

Since the RO complied with the procedural requirements of R 
and PR 1009(e) in December 1950, the next question becomes 
whether the reduction was proper based on R and PR 1172, 
effective September 20, 1946, which governed the 
stabilization of disability evaluations and the procedures 
for reduction of established ratings.  As the veteran's 30 
percent rating was in effect from December 22, 1945, to March 
1, 1951, for more than five years, the various provisions 
pertaining to stabilization of disability ratings apply. 

At the time of the December 1950 rating decision, the 
relevant regulations pertaining to the instant claim were 
found in VA R & PR 1172(a) and (b), effective from July 10, 
1942; and VA R & PR 1172(c), effective from September 20, 
1946.  

VA R & PR 1172 provided in pertinent part:  (a) The approved 
policy of the Veterans Administration requires that all 
rating agencies handle cases affected by change of medical 
findings or diagnosis, wherein service connection or 
entitlement is in effect, including claims under Part 3, 
Veterans Regulation No. 1(a), so as to produce the greatest 
degree of stability of disability evaluations consistent with 
the laws and regulations governing disability compensation 
and pension.  In pursuance of this vital policy it is 
essential that the entire record of examinations and the 
medical-industrial history be reviewed to ascertain whether 
the recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history.  This applies 
especially to hospital examinations incident to treatment of 
intercurrent diseases and exacerbations, including bedside 
examinations, examinations by designated physicians, and 
examinations in the absence of, or without taking full 
advantage of, laboratory facilities and the cooperation of 
specialists in related lines.  Examinations less full and 
complete than those on which payments were authorized or 
continued will not be used as the basis of reduction.  The 
type of diseases and the relationship between the former 
diagnosis and findings and the new diagnosis and findings 
must be closely examined.  Ratings on account of diseases 
subject to temporary or episodic improvement, e.g., manic-
depressive or other psychosis, epilepsy, psychoneurosis, 
coronary sclerosis (coronary occlusion or anginal syndrome), 
bronchial asthma, gastric or duodenal ulcer, many skin 
diseases, etc., will not be reduced on any one examination, 
except in those instances where all the evidence of record 
clearly warrants the conclusion that permanent improvement of 
physical or mental condition has been demonstrated.  Ratings 
on account of diseases which become comparative symptom-free 
(findings absent) after prolonged rest, e.g., phlebitis, 
myocardial or coronary insufficiency, active pulmonary 
tuberculosis, etc., will not be reduced on examinations 
reflecting the results of bed rest.  When the new diagnosis 
reflects mental deficiency or psychopathic inferiority only, 
the possibility of only temporary remission of the psychosis, 
psychoneurosis, or other superimposed disease will be borne 
in mind.  When syphilis of the central nervous system or 
alcoholic deterioration are diagnosed following a long prior 
history of psychosis, psychoneurosis, epilepsy, or the like, 
it is rarely possible to exclude persistence, in masked form, 
of the preceding innocently acquired manifestations.  With 
new diagnosis or findings reflecting change from organic 
etiology to functional etiology, as organic disease of the 
heart, to neurocirculatory asthenia, vasomotor instability, 
or psychoneurosis, or as arthritis to psychoneurosis under 
similar circumstances, substantially the same degree of 
disability may persist under the new diagnosis as under the 
old one.  Even though material improvement in the physical or 
mental condition is clearly reflected, the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be permanent and can be maintained 
under the ordinary conditions of life, i.e., while employed, 
or if unemployed, while actively seeking employment.  This 
instruction does not alter the long-established policy of the 
VA of placing disability ratings on a permanent basis 
whenever existing conditions will permit.  (b)  If, after 
according due consideration to all the evidence developed by 
the several items discussed in the preceding paragraph, doubt 
remains, the rating agency will continue the rating in 
effect...(c) the above provisions apply to permanent ratings or 
to those which on account of their long continuance at the 
same rate (five years or more) are on a parity with permanent 
ratings.  

At the time of the December 1950 rating decision, a rating of 
10 percent for residuals of frozen feet under Diagnostic Code 
7122 was warranted if the record showed mild symptoms.  A 
rating of 30 percent was warranted if there was persistent 
moderate swelling, tenderness, redness, etc.  

The current version of VA R & PR 1172 is 38 C.F.R. § 3.344 
(2005).  In applying 38 C.F.R. § 3.344 the Court has 
consistently held that when an RO reduces a veteran's 
disability rating without following the applicable 
regulations, the reduction is void ab initio.  See Greyzck v. 
West, 12 Vet. App. 288, 292 (1999).  

The applicable legal standard, with respect to reductions in 
rating evaluations, as summarized in Sorakubo v. Principi, 16 
Vet. App. 120 (2002), requires that in a case such as the 
veteran's the RO must establish that a rating reduction is 
warranted by a preponderance of the evidence.  See Brown v. 
Brown, 5 Vet. App. 413, 421 (1993).  See also Kitchens v. 
Brown, 7 Vet. App. 320, 325 (1995), holding that when an RO 
reduces a veteran's disability rating without observing the 
applicable VA regulations, the reduction is void ab initio.  
In Brown, the Court specifically held that VA regulations 
that pertain to rating reductions must be complied with 
regardless of whether the rating has been in effect for at 
least five years as required under 38 C.F.R. § 3.344(c).  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of VA as to conclusions based on the 
evidence on file at the time VA issues written notification.  
A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authority or accept as provided in 38 C.F.R. § 
3.105 (2005).  See 38 C.F.R. § 3.104(a) (2005).  

38 C.F.R. § 3.105(a) states that previous determinations that 
are final and binding, including decisions of service 
connection and degree of disability, will be accepted as 
correct in the absence of clear and unmistakable error.  
Where evidence establishes such error, the prior decision 
will be reversed or amended.  

The Court propounded a three-prong test for determining when 
there was clear and unmistakable error in a prior decision.  
The test is as follows:  (1) Either the correct facts, as 
they were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time or incorrectly applied; (2) the 
error must be undebatable and of the sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made; and (3) a determination that there was 
clear and unmistakable error must be based on the record and 
law that existed at the time of the prior adjudication in 
question.  See Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992).  In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court 
refined and elaborated on the tests set forth in Russell.  
The Court stated:  

...CUE is a very specific and rare kind of 
"error."  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error....  If a claimant appellant 
wishes to reasonably raise CUE there must 
be some degree of specificity as to what 
the alleged error is and, unless it is 
the kind of error...that, if true, would be 
CUE on its face, persuasive reasons must 
be given as to why the result would have 
been manifestly different but for the 
alleged error.  It must be remembered 
that there is a presumption of validity 
to otherwise final decisions, and that 
where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly 
a collateral attack, the presumption is 
even stronger.  

Fugo v. Brown, 6 Vet. App. at 43-44.  

Thus, as a threshold matter, a claimant must plead clear and 
unmistakable error with sufficient particularity.  Only if 
this threshold requirement is met does the Board have any 
obligation to address the merits of the CUE claim.  Phillips 
v. Brown, 10 Vet. App. 25 (1997) (distinguishing denial of 
CUE due to pleading deficiency and denial of CUE on merits); 
Luallen v. Brown, 8 Vet. App. 92 (1995).  

The Court also held in Fugo that allegations that previous 
adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of clear 
and unmistakable error.  Fugo v. Brown, 6 Vet. App. at 44.  
Similarly, broad-brush allegations of "failure to follow 
regulations" or "failure to give due process," or any other 
general, nonspecific claim of error cannot constitute a valid 
claim of clear and unmistakable error.  Id.  Additionally, 
the Court held that VA's breach of its duty to assist cannot 
form a basis for a claim of clear and unmistakable error.  
Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).  

It is observed that the RO, in the December 1950 rating 
decision, did not specifically cite to VA R & PR 1172 as part 
of the analysis in reaching the determination to reduce the 
evaluation for the veteran's service-connected frozen feet 
from 30 percent to 10 percent.  However, this is not 
evidence, in itself, that the RO did not properly apply the 
regulation.  Neither is the December 1950 rating decision's 
failure to articulate detailed reasons for its decision 
evidence that the reduction was improper because before 
February 1, 1990, when 38 U.S.C. § 5104(b) was added to the 
law to require VA to specify in rating decisions the evidence 
considered and the reasons for the disposition, rating 
decisions often lack such specificity.  See Crippen v. Brown, 
9 Vet. App. 412, 420 (1996); see also VAOPGCPREC 6-92 at 
para. 6 (Mar. 6, 1992) (the absence of a specific reference 
to, or failure to cite, a controlling regulation in a rating 
decision does not mean it was not considered).  

Rather, the December 1950 rating decision, together with the 
December 1950 letter, reflect that VA R & PR 1172 was 
considered in reducing the evaluation assigned for the 
service-connected frozen feet.  This is so because both the 
December 1950 decision and letter indicate that the veteran's 
medical history with respect to his frozen feet was 
considered in determining that a preponderance of the 
evidence supported the conclusion that sustained improvement 
had been demonstrated in his service-connected frozen feet.  
In this regard, the rating decision noted that there was no 
discoloration at that time, pulses were normal, and that 
examination showed mild residuals.  The letter indicated that 
the frozen feet were shown to be less disabling.  All of 
these notations implicitly demonstrate that the adjudicator 
had reviewed the history of the findings relative to the 
veteran and his service-connected frozen feet, and compared 
those findings with the symptoms that were shown at the time 
of the most recent examination.  

The November 1950 VA examination report notes the veteran's 
complaints, indicating that the examination was accomplished 
under ordinary life conditions.  Also, the examination 
indicated that the absence of symptoms, except for the 
scaling and veteran's complaints, were permanent by finding 
that examination of the feet was normal and providing the 
diagnosis of residuals of frozen feet without indicating any 
exception to the finding or diagnosis.

Further, it is clear from the December 1950 rating decision 
and letter that it was determined that a preponderance of the 
evidence supported the reduction in evaluation for the 
service-connected frozen feet from 30 percent to 10 percent.  
In this regard, the rating decision clearly concludes that 
the November 1950 VA examination showed only mild residuals 
with no discoloration and no abnormality of the dorsal pedic 
pulse.  It was concluded that scaling on the plantar surfaces 
was the only finding related to the service-connected frozen 
feet.  With consideration of the above analysis regarding the 
adjudicator's consideration of the entire record in arriving 
at the reduction, it is clear that the adjudicator concluded 
that with the only finding being scaling of the plantar 
surfaces, with no vascular or color abnormality, a 
preponderance of the evidence demonstrated only mild 
symptoms.  

With respect to whether the reduction was appropriate based 
upon the single November 1950 VA examination, the record 
indicates that the veteran's service-connected frozen feet 
were evaluated under Diagnostic Code 7122.  Diagnostic Code 
7122 is under diseases of the arteries and veins.  It is not 
under skin diseases.  There was no evidence of record, at the 
time of the December 1950 rating decision, which indicated 
that the veteran's service-connected frozen feet was a skin 
disorder.  The evidence indicated that it was a vascular 
disorder with coloration and scaling of the feet as symptoms.  
Disease of the arteries and veins is not one of the diseases 
listed as subject to temporary or episodic improvement under 
VA R & PR 1172.  

When comparing the report of the November 1950 VA examination 
with the prior VA examination and private reports in 1946 and 
1948 it is initially observed that the November 1950 report 
is set out on a form for "REPORT of PHYSICAL EXAMINATION."  
This is the same type of format that the June 1948 VA 
examination report was set forth on and is a more formalized 
and complete format than the reports of the December 1946 VA 
examinations and the 1946 and 1948 private reports.  It is as 
full and complete as those previous reports because it 
addresses the veteran's complaints and findings regarding 
skin condition, color, and blood flow.  In no respect is the 
November 1950 VA examination less full and complete than 
those upon which payments were previously authorized.  

This case is distinguished from other cases that have come 
before the Court such as Sorakubo or Olson v. Brown, 5 Vet. 
App. 430 (1993), where the adjudicator failed to apply the 
reduction regulation because based upon the above analysis it 
is clear that the December 1950 RO decision did apply VA R & 
PR 1172.  In this regard, the entirety of the December 1950 
action, including the rating decision and the letter, 
reflects consideration of the appropriate reduction 
regulation because it is clear the RO was aware that it was 
reducing the veteran's disability compensation, affording him 
due process in that regard, and it is clear that the RO 
determined that a preponderance of the evidence supported 
that reduction, based upon a full and complete examination 
which reflected permanent improvement of the symptoms 
associated with the veteran's service-connected frozen feet.  
Contrary to the veteran's assertions that the above is not 
the case, there is no evidence of record which indicates that 
the December 1950 rating decision did not consider VA R & 
PR 1172 or that it did not consider the entire medical and 
industrial history of the veteran, noting the above analysis 
with the examination and letter specifically referring to 
findings which reflected improvement in symptoms related to 
the veteran's service-connected frozen feet.  For example the 
rating decision states that "There is no discoloration at the 
present time...."  This clearly indicates that the adjudicator 
was reviewing the medical history, and was aware of previous 
discoloration, in determining that there was no discoloration 
at the present time.  

The September 1946 and June 1948 private medical reports are 
less full and complete than the November 1950 VA examination 
because they do not address skin.  They are limited to blood 
flow and only one addresses color.  

The report of the November 1950 VA examination did 
demonstrate permanent improvement in the veteran's service-
connected bilateral frozen feet by showing that the dorsal 
pedic pulses were normal, bilaterally, and by indicating that 
examination showed normal findings.  Therefore, there was a 
basis in the record for the RO to conclude, in applying VA R 
& PR 1172, that a preponderance of the evidence supported the 
conclusion that there was permanent improvement in the 
veteran's service-connected frozen feet, when findings on the 
November 1950 examination were compared with medical and 
industrial history of record, to warrant a reduction in the 
evaluation assigned from 30 percent to 10 percent.  


ORDER

Clear and unmistakable error having not been committed in the 
December 1950 rating decision reducing the evaluation for 
frozen feet with bilateral peripheral vascular disease from 
30 to 10 percent disabling, the appeal with respect to this 
issue is denied.  



______________________________          
_______________________________
	       CHERYL L. MASON			      HOLLY E. 
MOEHLMANN
                   Veterans Law Judge			           
Veterans Law Judge	
             Board of Veterans' Appeals                          
Board of Veterans' Appeals   



	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

Citation Nr: 0433383	
Decision Date: 12/16/04    Archive Date: 12/21/04

DOCKET NO.  04-31 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
December 1950 rating decision which reduced the rating for 
frozen feet with bilateral peripheral vascular disease from 
30 to 10 percent disabling.


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDING OF FACT

The December 1950 rating decision that reduced the veteran's 
disability rating for frozen feet with bilateral peripheral 
vascular disease from 30 to 10 percent disabling was 
reasonably supported by evidence then of record, and the 
evidence does not demonstrate that the RO incorrectly applied 
the statutory or regulatory provisions extant at that time 
such that the outcome of the claim would have been manifestly 
different but for the claimed error.


CONCLUSION OF LAW

The December 1950 RO decision that reduced the veteran's 
rating for frozen feet with bilateral peripheral vascular 
disease from 30 to 10 percent disabling did not contain clear 
and unmistakable error.  38 U.S.C.A. § 5109A (West 2002); 38 
C.F.R. § 3.105 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that a December 1950 rating decision, 
which reduced the rating for frozen feet with bilateral 
peripheral vascular disease from 30 to 10 percent disabling, 
was the product of clear and unmistakable error (CUE).

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA) is not applicable to claims alleging CUE.  
Livesay v. Principi, 15 Vet. App. 165 (2001).  The Board 
nonetheless notes that the veteran in this case has been 
clearly advised of the criteria governing determinations as 
to CUE and the evidence considered in this appeal.  He has 
also been afforded opportunity to respond.  Therefore, the 
Board finds that the record is ready for appellate review.

A December 1943 service medical record reflects that the 
veteran had acute, moderately severe frostbite of the toes of 
both feet.  Physical examination revealed slight tenderness 
of the toes; there was no discoloration or swelling.

By rating action in April 1946, service connection was 
granted for frozen feet and a noncompensable rating was 
assigned.  The rating action noted that frozen feet were 
"not shown at discharge."

A September 1946 private medical record indicates that the 
veteran complained that his feet would fall asleep while 
standing.  Examination revealed that the feet appeared 
slightly blue.  The feet felt abnormally cool and the 
dorsalis pedis arteries were "impaired in fullness of 
heat."  

At a December 1946 VA examination, the veteran complained 
that he had numb feelings in his feet after 4-5 minutes of 
standing.  Neurological examination was normal, and there was 
no abnormalities of the color of the feet; circulation was 
normal.  The dorsa of the toes and soles of the feet 
presented a slight erythema without dermatitis except for 
slight maceration and scaling in the webs of toes.  The feet 
felt cool and clammy with visible sweat droplets seen on 
dorsa of toes and soles of the feet.  The diagnosis was 
hyperhidrosis of the feet.

By rating action in February 1947, the RO increased the 
rating for the veteran's frozen feet to 30 percent disabling, 
effective December 22, 1945.

A June 1948 private examination noted that the veteran 
complained of painful feet upon use.  Examination revealed 
purple discoloration of the feet; it was noted that dorsalis 
pedis and posterior tibial vessels bilaterally and abnormally 
full and bounding.  There was defective filling and emptying 
time of the vessels of the feet.  The diagnosis was 
peripheral vascular disease, lower extremities, moderate.

At an August 1948 VA examination, the veteran stated that his 
feet felt like going to sleep when standing.  There were no 
clinical finds related to the veteran's frozen feet.  The 
diagnosis was peripheral vascular disease, lower extremities, 
moderate.

At a December 1950 VA examination the veteran stated that he 
could not stand on his feet for a long time; he also 
mentioned that he had no circulation in his feet.  The 
examiner noted that the veteran's feet were normal to 
physical examination.  Dorsal pedic Pulse was normal, and 
some scaling was noted on the plantar surface.  The veteran 
stated that his feet were cold and ached after exercise and 
standing.  The diagnosis was residuals of frozen feet.

In a December 15, 1950 letter the RO informed the veteran of 
a proposed reduction in the veteran's frozen feet disability.  
The veteran did not respond to the letter.

Where CUE is found in a prior rating decision, the prior 
decision will be reversed or revised, and, for the purposes 
of authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal or revision of the 
prior decision on the grounds of CUE has the same effect as 
if the decision had been made on the date of the prior 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

A three-pronged test is used to determine whether CUE was 
present in a prior determination.  The criteria are: (1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., there must be more 
than a simple disagreement as to how the facts were weighed 
or evaluated) or the statutory or regulatory provisions 
extant at the time were incorrectly applied; (2) the error 
must be undebatable and of the sort which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made; and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Russell v. Principi, 3 Vet. App. 310 (1992).  CUE is a very 
specific and rare kind of error.  It is the kind of error, of 
fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Fugo v. Brown, 6 Vet. App. 40 
(1993).

The law and regulations in effect at the time of the December 
1950 rating decision provided that where a reduction of an 
award for a service-connected disability was considered 
warranted by an improvement in the disorder, the RO was to 
prepare an appropriate rating extending the evaluation in 
effect for sixty days from the date of the rating, followed 
by the reduced evaluation.  The reduction or discontinuance 
of the award was to become effective on the last day of the 
month of the approval of the award.  Due to the time 
limitation, the veteran was to be promptly notified in 
writing of the proposed reduction.  If the veteran submitted 
additional evidence, the reduction was to be reconsidered and 
confirmed, modified or canceled as required.  See R & PR § 
1009(e), effective August 5, 1946 (the equivalent of 38 
C.F.R. § 3.105(e)).

The RO satisfied these procedural requirements in December 
1950.  At this time, the RO first issued a rating decision 
setting forth the material facts and reasons for the proposed 
reduction.  Second, in a letter dated December 15, 1950, the 
RO notified the veteran of the proposed reduction and advised 
him that in the absence of his submission of evidence 
rebutting the RO's conclusion that his service-connected 
disability had improved by February 13, 1951, the reduction 
of payments would become effective March 1, 1951.  He was 
also advised that he had one year from the date of the letter 
to appeal the determination.  The veteran failed to submit 
additional evidence or objection to the RO's proposed 
reduction.  Accordingly, the 30 percent rating remained in 
effect until March 1, 1951, which was more than sixty days 
from the date of the December 1950 notice of reduction.

Since the RO complied with the procedural requirements of R & 
PR 1009(e) in December 1950, the next question becomes 
whether the reduction was proper based on R & PR § 1172, 
effective September 20, 1946 (the equivalent of 38 C.F.R. 
§ 3.344), which governed the stabilization of disability 
evaluations and the procedures for reduction of established 
ratings.  As the veteran's 30 percent rating was in effect 
(December 22, 1945 to March 1, 1951) for more than five 
years, the various provisions pertaining to stabilization of 
disability ratings applied.

At the time of the December 1950 rating decision, the 
relevant regulations pertaining to the instant claim were 
found in 38 C.F.R. § 1172 (a) and (b), effective from July 
10, 1942; and § 1172 (c), effective from September 20, 1946; 
(now 38 C.F.R. § 3.344).  38 C.F.R. § 1172 provided in 
pertinent part:

(a) The approved policy of the Veterans Administration 
requires that all rating agencies handle cases affected by 
change of medical findings or diagnosis, wherein service-
connection or entitlement is in effect, including claims 
under Part III, Veterans Regulation No. 1(a), so as to 
produce the greatest degree of stability of disability 
evaluations consistent with the laws and regulations 
governing disability compensation and pension.  In pursuance 
of this vital policy it is essential that the entire record 
of examinations and the medical-industrial history be 
reviewed to ascertain whether the recent examination is full 
and complete, including all special examinations indicated as 
a result of general examination and the entire case history.  
This applies especially to hospital examinations incident to 
treatment of intercurrent diseases and exacerbations, 
including bedside examinations, examinations by designated 
physicians, and examinations in the absence of, or without 
taking full advantage of, laboratory facilities and the 
cooperation of specialists in related lines.  Examinations 
less full and complete than those on which payments were 
authorized or continued will not be used as the basis of 
reduction.  The type of diseases and the relationship between 
the former diagnosis and findings and the new diagnosis and 
findings must be closely examined.  Ratings on account of 
diseases subject to temporary or episodic improvement, e.g., 
manic-depressive or other psychosis, epilepsy, 
psychoneurosis, coronary sclerosis (coronary occlusion or the 
anginal syndrome), bronchial asthma, gastric or duodenal 
ulcer, many skin diseases, etc., will not be reduced on any 
one examination, except in those instances where all the 
evidence of record clearly warrants the conclusion that 
permanent improvement of physical or mental condition has 
been demonstrated.  Ratings on account of diseases which 
become comparatively symptom free (findings absent) after 
prolonged rest, e.g., phlebitis, myocardial or coronary 
insufficiency, active pulmonary tuberculosis, etc., will not 
be reduced on examinations reflecting the results of bed 
rest.  When the new diagnosis reflects mental deficiency or 
psychopathic inferiority only, the possibility of only 
temporary remission of the psychosis, psychoneurosis, or 
other superimposed disease will be borne in mind.  When 
syphilis of the central nervous system or alcoholic 
deterioration are diagnosed following a long prior history of 
psychosis, psychoneurosis, epilepsy, or the like, it is 
rarely possible to exclude persistence, in masked form, of 
the preceding innocently acquired manifestations.  With new 
diagnosis or findings reflecting change from organic etiology 
to functional etiology, as organic disease of the heart, to 
neurocirculatory asthenia, vaso-motor instability, or 
psychoneurosis, or as arthritis to psychoneurosis under 
similar circumstances, substantially the same degree of 
disability may persist under the new diagnosis as under the 
old one.  Even though material improvement in the physical or 
mental condition is clearly reflected, the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be permanent and can be maintained 
under the ordinary conditions of life, i.e., while employed, 
or if unemployed, while actively seeking employment.  This 
instruction does not alter the long established policy of the 
VA of placing disability ratings on a permanent basis 
whenever existing conditions will permit.

(b) If, after according due consideration to all the evidence 
developed by the several items discussed in the preceding 
paragraph, doubt remains, the rating agency will continue the 
rating in effect...

(c) The above provisions apply to permanent ratings, or to 
those which on account of their long continuance at the same 
level (five years or more) are on a parity with permanent 
ratings.

At the time of the December 1950 rating decision, a rating of 
10 percent for residuals of frozen feet (under Diagnostic 
Code 7122) was warranted if the record showed mild symptoms.  
A rating of 30 percent was warranted if there was persistent 
moderate swelling, tenderness, redness, etc.

The Board notes that the veteran's attorney has suggested, at 
least implicitly, that the RO erred by reducing the veteran's 
30 percent rating on the basis of a single VA examination 
conducted in December 1950.  This essentially amounts to an 
assertion that VA accorded unwarranted weight to that 
examination, and could not have reasonably found that all of 
the evidence of record, taken together, favored the 
conclusion that improvement of his condition had been 
demonstrated.  This assertion, reflecting disagreement with 
the manner in which VA weighed or evaluated the facts before 
it, is insufficient to reasonably raise a claim of CUE.  The 
Board further notes that the prohibition against reducing a 
veteran's disability rating on any one examination applies to 
cases of diseases subject to temporary or episodic 
improvement, such as skin diseases, which was not at issue in 
this case.

The veteran's essential allegation is that the RO in December 
1950 erred because the totality of the evidence showed that 
the veteran's frozen feet had not undergone improvement 
sufficient to justify the imposed reduction.  First, the 
Board notes that the December 1950 VA examination was just as 
thorough as the examination (December 1946) that had 
warranted the assignment of the 30 percent rating awarded in 
February 1947.  Further, while the December 1946 VA 
examination contained findings including slight erythema, 
feet that were "cool and clammy", and visible sweat 
droplets on the veteran's toes and soles of the feet, the 
December 1950 VA examination noted that the veteran's feet 
were "normal to physical examination" with just some 
scaling noted on the plantar surface.

The December 1950 VA examination, in short, did not reveal 
that the veteran had any erythema, sweat droplets, or a cold 
feeling upon palpation.  The clinical findings (or, more 
accurately, the lack of clinical findings) from the December 
1950 VA examination provided a reasonable basis for reducing 
the veteran's disability to 10 percent as "material 
improvement" had arguably been shown when contrasted with 
the December 1946 VA and June 1948 private examinations.

This sort of allegation (i.e, that the totality of the 
evidence showed that the veteran's frozen feet had not 
undergone improvement sufficient to justify the imposed 
reduction) is equivalent to a mere disagreement with how VA 
weighed or evaluated the facts before it.  As noted above, 
this is insufficient, as a matter of law, to reasonably raise 
a claim of CUE.

The standard of review in the present case, without question, 
is high, as there is a strengthened presumption of validity 
when analyzing final decisions for CUE.  The Court cases, in 
discussing CUE, use descriptive words and phrases such as 
undebatable, a rare kind of error, compels the conclusion, 
manifestly different, and beyond a reasonable doubt.  
Focusing these evaluating factors on the current CUE claim, 
the Board finds that the November 1950 rating decision 
essentially entails a simple disagreement as to how the facts 
were weighed or evaluated.  Accordingly, the Board finds that 
the preponderance of the evidence demonstrates that the 
December 1950 rating decision reducing the rating for frozen 
feet from 30 to 10 percent disabling did not constitute CUE.


ORDER

The claim to revise the December 1950 rating decision that 
reduced the rating for frozen feet with bilateral peripheral 
vascular disease from 30 to 10 percent disabling, based on 
clear and unmistakable error, is denied.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs





